{Robinson, J.
(dissenting). I dissent from the decision in this case. It seems to open the way for crooks to go around the country offering to sell insurance, getting the premiums and putting the money into their own pockets, and leaving the trusting farmers to whistle for their money. There was no contractual relation between the complaining witness and the defendant. In all cases the parties contemplate that the delivery of the insurance policy and the payment of the premium go together. "When the accused got the note and used it for his own benefit, without delivering the insurance policy, it was virtually the same as stealing the money. He was guilty. Furthermore, on trial in the district court the evidence might have been' much stronger than on the examination.
In such case the writ of habeas corpus is not a matter of right, and this court should not hand down hairsplitting decisions to liberate parties who have in this way fraudulently obtained the money or property of another. Indeed, the .purpose of the writ of habeas corpus is to liber-' ate .parties who are clearly innocent, or who are imprisoned without any legal authority.